Citation Nr: 0901535	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

Appellant is a surviving son of the veteran who is reported 
to have had active service from December 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the above claim.

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

The record reflects that the RO has not yet adjudicated the 
appellant's claim of entitlement to payment of aid and 
attendance benefits as the fiduciary of the veteran at the 
time of the veteran's death.  This claim is referred to the 
RO for appropriate action.


FINDING OF FACT

No claim for special monthly pension based on the need for 
aid and attendance was pending at the time of the veteran's 
death.




CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for aid and attendance for accrued benefits purposes have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation, the 
claim is barred as a matter of law, and/or involves a claim 
that cannot be substantiated as a matter of law.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal 
statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 




821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

In an August 2005 rating decision, the veteran's May 2005 
claim for special monthly pension based on the need for aid 
and attendance was granted.  Thereafter, the veteran passed 
away on February [redacted], 2006.

Currently and at the time of the veteran's death, a claim for 
VA benefits pending on the date of death, means a claim filed 
with VA that had not been finally adjudicated by VA on or 
before the date of death.  38 C.F.R. § 3.1000(d)(5) (2008); 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).  A 
consequence of the derivative nature of a surviving 
claimant's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving claimant has no claim upon 
which to base his or her own application.  Jones v. West, 
supra. 

Accordingly, since the record does not reflect that the 
veteran had a pending claim for special monthly pension based 
on the need for aid and attendance at the time of his death, 
the Board finds that appellant's claim for such benefits for 
accrued 



benefits purposes must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for special monthly pension based on the need for 
aid and attendance, for accrued benefits purposes, is 
dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


